DETAILED ACTION
 	This Office Action is in response to the amendment filed on 06/06/2022 in which claims 1, 7-9, 11-13, 19-29 are presented for examination on the merits. Claims 1, 7-9, 11-13, 19-29, now re-numbered as claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
 	Response to Arguments
1.	In view of the response filed on 06/06/2022 and applicant’s remarks in pages 7-8 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. In view of the aforesaid response and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 03/17/2022 are hereby withdrawn.
				Allowable Subject Matter
2.	  Claims 1, 7-9, 11-13, 19-29 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 13, and 20 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Nicodemus et al. (US 20070143851 A1, prior art on the record) discloses methods and systems for controlling the operation of a computing system in response to a security vulnerability, one exemplary method comprising: the computing system running software subject to at least one security vulnerability; establishing a policy based on the status of the at least one security vulnerability including at least one rule and an analysis method for determining compliance with the rule; receiving information relating to the status of the at least one security vulnerability of the software program; processing the information relating to the status using the analysis method; determining, based on the processing, the compliance of the at least one security vulnerability in relation to the rule; and controlling, based on the determining, the operation of the computing system (Nicodemus, Paragraph 0016).
  	Further, Nicodemus et al. discloses the methods and systems for controlling the access of an endpoint computing system to a host computing system in response to a security vulnerability, an exemplary method comprising: identifying within at least one of the endpoint and host systems a plurality of conditions, each condition having a state; operating on at least one of the host computing system and the endpoint computing system a software program subject to at least one security vulnerability; establishing a policy based on the status of the at least one security vulnerability and the state of each of the plurality of conditions, the policy including at least one rule and an analysis method for determining compliance with the rule; receiving information relating to the status of the at least one known security vulnerability of the software program; receiving information relating to the state of each of the plurality of conditions; processing the information relating to the status of the at least one known security vulnerability and the state of each of the plurality of conditions using the analysis method; determining, based on the processing, the compliance of the at least one security vulnerability and the plurality of conditions with the rule; and controlling, based on the determining, access of the endpoint system to a resource of the host computing system (Nicodemus, Paragraph 0017).
 	Burnett et al. (US 20200104401 A1, cited in PTO-892) discloses that modern data centers and other computing environments can comprise anywhere from a few host computer systems to thousands of systems configured to process data, service requests from remote clients, and perform numerous other computational tasks. During operation, various components within these computing environments often generate significant volumes of machine data. Machine data is any data produced by a machine or component in an information technology (IT) environment and that reflects activity in the IT environment. For example, machine data can be raw machine data that is generated by various components in IT environments, such as servers, sensors, routers, mobile devices, Internet of Things (IoT) devices, etc. Machine data can include system logs, network packet data, sensor data, application program data, error logs, stack traces, system performance data, etc. In general, machine data can also include performance data, diagnostic information, and many other types of data that can be analyzed to diagnose performance problems, monitor user interactions, and to derive other insights (Burnett, Paragraph 0085).
 	Furthermore, Burnett et al. discloses the monitoring component 112 is configured to monitor data packets transmitted to and/or from one or more host applications 114. Incoming and/or outgoing data packets can be read or examined to identify network data contained within the packets, for example, and other aspects of data packets can be analyzed to determine a number of network performance statistics. Monitoring network traffic may enable information to be gathered particular to the network performance associated with a client application 110 or set of applications. In some embodiments, network performance data refers to any type of data that indicates information about the network and/or network performance Network performance data may include, for instance, a Uniform Resource Locator (URL) requested, a connection type (e.g., HTTP, HTTPS, etc.), a connection start time, a connection end time, an HTTP status code, request length, response length, request headers, response headers, connection status (e.g., completion, response time(s), failure, etc.), and the like. Upon obtaining network performance data indicating performance of the network, the network performance data can be transmitted to a data intake and query system 108 for analysis (Burnett, Paragraph 0015-0016). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards real-time management of access controls. A computing platform may detect, via the communication interface, a trigger related to an activity of an enterprise user over a network. Then, the computing platform may retrieve, via the communication interface and from the network device, data associated with the activity. The computing platform may then compare, via the computing device, the retrieved data with a central tendency for activities with the network device.
	The subject matters of the independent claims 1, 13, and 20 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  compare, via the computing platform , the retrieved data with a central tendency for activities with the network device; identify, based on the comparing, a deviation from the central tendency; adjust, dynamically in real-time and in response to identifying the deviation, an access control for the enterprise user to the network device; identify a threshold associated with the access control; adjust the access control based on the threshold; recommend, based on the deviation, a change in the threshold; train a machine learning model to adjust the access control; apply the machine learning model to adjust additional access controls associated with the enterprise user; and further adjust, dynamically and based on a predictive model, the access control..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 13 and 20 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 13, and 20 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498